Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Prinsloo et al (US 4976748; hereinafter Prinsloo) in view of DE 102004022312 (hereinafter DE ‘312).
As regarding claim 1, Prinsloo discloses the claimed invention for a gas-liquid separator comprising: a pipe (12) through which a gas-liquid two-phase fluid flows; and a swirling flow generator (16) disposed within the pipe to swirl the gas-liquid two-phase fluid along an inner surface (fig. 1) of the pipe. 
Prinsloo does not disclose wherein the inner surface of the pipe includes a first step surface at a location downstream of a flow direction of the gas-liquid two-phase fluid from the swirling flow generator, the first step surface increasing an inner diameter of the pipe downward thereof.  DE ‘312 teaches wherein the inner surface of the pipe includes a first step surface (12) at a location downstream of a flow direction of the gas-liquid two-phase fluid from the swirling flow generator, the first step surface increasing an inner diameter of the pipe downward thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the inner surface of the pipe includes a first step surface at a location downstream of a flow direction of the gas-liquid two-phase fluid from the swirling flow generator, the first step surface increasing an inner diameter of the pipe downward thereof as taught by DE ‘312 in order to enhance separator performance.
As regarding claim 2, Prinsloo as modified discloses all of limitations as set forth above.  Prinsloo as modified discloses the claimed invention for wherein the inner surface of the pipe includes a second step surface (DE ‘312 – opposite first step surface of groove 12) at a location downstream of the flow direction of the gas-liquid two-phase 
As regarding claims 3 and 7, Prinsloo as modified discloses all of limitations as set forth above.  Prinsloo as modified discloses the claimed invention for wherein the pipe comprises: an inlet pipe (14) within which the swirling flow generator (16) is disposed, the inlet pipe including an exhaust port (36) at a location downstream of the flow direction of the gas-liquid two-phase fluid from the swirling flow generator; and an inner pipe (40) including an end inserted into the exhaust port and an opening (42) that is open at a location downstream of the flow direction of the gas-liquid two-phase fluid from the swirling flow generator, and at least one of the inner surface of the inlet pipe and the inner surface of the inner pipe includes the first step surface.
As regarding claims 4 and 8, Prinsloo as modified discloses all of limitations as set forth above.  Prinsloo as modified discloses the claimed invention for wherein an outer surface of the inner pipe and the inner surface of the inlet pipe include therebetween a gap, and the inner pipe includes a protrusion (50 of fig. 1) on the outer surface of a portion of the inner pipe inserted into the inlet pipe, the protrusion circumferentially extending.
As regarding claim 5, Prinsloo as modified discloses all of limitations as set forth above.  Prinsloo as modified discloses the claimed invention except for wherein the pipe includes a heater that heats the outer surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the pipe includes a heater that heats the outer surface in order to 
As regarding claim 6, Prinsloo as modified discloses all of limitations as set forth above.  Prinsloo as modified discloses the claimed invention for wherein the heater (JP ‘998 - 17) heats the outer surface of the portion of the pipe including the first step surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DUNG H BUI/           Primary Examiner, Art Unit 1773